Citation Nr: 1623081	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  05-14 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  Robert V. Chisholm, Attorney
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
A. Roggenkamp, Associate Counsel
 
INTRODUCTION
 
The Veteran had active service from August 1972 to July 1975. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
  
The Veteran testified at a travel board hearing in November 2008 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.
  
In August 2011, the Board, after reopening the claim, denied entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder. The appellant appealed.
 
In August 2012, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand.  The Board remanded the case in February 2013 for development in compliance with the joint motion for remand.
 
The Veteran waived his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
 
FINDINGS OF FACT
 
1. The Veteran did not engage in combat with the enemy, and no verifiable in-service stressors have been shown. 
 
2. Competent and persuasive evidence of record demonstrates that the Veteran neither has a psychiatric disorder, to include PTSD, due to service, nor did he have a compensably disabling psychosis within one year of discharge from active duty. 
 
3. The evidence of record preponderates against finding that the Veteran has an acquired psychiatric disorder that was caused or aggravated by service.
 
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Entitlement to Service Connection 
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 
 
As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
Service connection for posttraumatic stress disorder requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 
 
The Veteran served aboard the aircraft carrier USS Coral Sea for more than two years as an aviation ordnanceman.  The Veteran denies being involved in combat; hence, any reported in-service stressors require corroboration.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).
 
The Veteran first sought treatment for anxiety in June 1996.  He stated the anxiety attacks began in 1995, but that they had worsened within the prior three months.  A prior history of depression eight years prior was also noted.  Following an assessment he was diagnosed with panic attacks and alcohol dependence. 
 
The Veteran underwent a VA psychological evaluation in June 1996 where testing revealed symptom exaggeration with a suggestion of possible malingering.  The results of his psychological testing were inconsistent with his clinical presentation during his interview, and inconsistent with his education and vocational history.  While the Veteran reported being confused at the time he took his test due to the medication he was prescribed, the evaluator noted that his results could reflect medication affects, lack of effort or an attempt to present himself as performing worse than he was capable.  His in-service bomb making duties were noted.  The appellant denied having medical, emotional, legal or behavioral problems while in service.  Due to the inconsistent test results a clinical disorder diagnosis was deferred.  He was noted under Axis II to have a "personality disorder," but the diagnosis was deferred as well. 
 
VA treatment records from July 1996 note an assessment of panic disorder without agoraphobia and alcohol dependence. 
 
The Veteran was afforded a VA examination in October 1996, at which time he reported a fifteen year history of being paranoid.  He reported his service dates and service duties, and having nightmares about making bombs.  He denied exposure to combat.  The examiner noted the Veteran suffered from panic attacks and maybe depression, but found that a diagnosis of posttraumatic stress disorder was not warranted because the Veteran had not reported any traumatic event.  The examiner noted the Veteran had not been involved in any life-or-death situations. 
 
In January 1997, the Veteran underwent a PTSD services assessment.  He reported being a weapons expert in service.  When asked to name his three worst in-service experiences, he listed losing his best friend at sea, and a missile going off in one of his "magazines" and hurting a few people.  He also noted that he was abused by his stepfather as a child.  The diagnostic impression was rule out posttraumatic stress disorder, rule out alcohol abuse, and rule out anxiety disorder. 
 
Private psychologist D.W.B. provided a psychological report in May 2004 in relation to the Veteran's application for Social Security disability benefits.  The appellant reported serving "three tours of active duty in Vietnam."  He reported being diagnosed with PTSD in 1996, which was "triggered by his experience in Vietnam."  He stated he received counseling for two to three years after being diagnosed with PTSD and resuming counseling again in 2003.  The psychologist noted the Veteran reported symptoms of PTSD, such as: exposure to a traumatic event, avoidance of people, avoidance of feelings, estrangement from others, irritability, and impaired memory and concentration.  The evaluation does not include a statement as to what "traumatic event" the Veteran reported other than his being diagnosed with prostate cancer and an indication his PTSD was due to "experiences in Vietnam."  The psychologist diagnosed chronic PTSD. 
 
In November 2008, the Veteran testified that when his ship was in the Gulf of Tonkin his friend was blown overboard by a jet blast and died sometime toward the end of 1973.  He could not recall his friend's name, but thought perhaps it was "Charles."  He also testified that while bringing a missile out on a barrel "one of the projectors, propellers went off, just ignited but the missile didn't launch."  He reported he cleared all of his men out of the room, but that luckily the missile did not actually explode.  He reported that he was afraid it was going to explode, and that the incident lasted 15 to 20 minutes. 
  
The Veteran underwent a VA examination in May 2015, which diagnosed the Veteran with generalized anxiety disorder.  The examiner noted the Veteran's symptoms included anxiety, night sweats, diminished libido, depressed mood, avoidance of leaving home too often, and a reported history of nightmares involving seeing bombs dropping.  The examiner also checked boxes indicating the Veteran's symptoms included anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, and difficulty adapting to stressful circumstances.  The examiner also noted two recent mental health treatment encounters in 2015, where the Veteran was diagnosed with anxiety disorders.
 
The examiner opined, based on the current diagnostic interview and mental health documentation in the file, that the Veteran had a generalized anxiety disorder.  She noted that the Veteran's pattern of response to psychological testing was consistent with a profile suggestive of an individual that was attempting to look psychologically impaired, including verbal denial of the majority of the symptoms endorsed on the psychological test.  As such, the examiner did not use the results of the psychological test in rendering her diagnosis.
 
She also concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of posttraumatic stress disorder, first because the appellant denied a history of experiencing trauma when asked during the diagnostic interview.  Second, she found that the nature of the Veteran's military occupational specialty, which involved working with explosives, made it unlikely that any exposures to explosives could be considered traumatic unless a distinct traumatic event took place.  Finally, the examiner noted that the Veteran did not have a verifiable history of being diagnosed with PTSD or any trauma-related mental health diagnosis.  She opined that he did not meet the diagnostic criteria for major depressive disorder, a mood disorder, substance abuse, or insomnia, though the Veteran had similar symptoms, and that he endorsed possible symptoms of psychosis, though was not diagnosed with experiencing psychotic features due to inconsistencies in his reports across mental health treatment.
 
She concluded that the Veteran's service treatment records were negative for symptoms of mental health conditions, and the Veteran himself indicated that he was a good performer in service.  The examiner opined that the Veteran's generalized anxiety disorder with panic attacks was less likely than not related to, or incurred in, service.
 
The RO contacted the U. S. Armed Services Center for Research of Unit Records (CURR) in an attempt to verify the Veteran's stressors.  In December 2010, CURR responded that they had reviewed the USS Coral Sea deck logs from December 1-21, 1973 did not reveal that a sailor was blown overboard resulting in his death.  The National Archives Records Administration was unable to locate copies of the December 21-31, 1973 deck logs for the USS Coral Sea.  Other deaths were noted aboard the Coral Sea but the names of the two dead men did not involve the name "Charles." 
 
In December 2010, the RO issued a memorandum outlining their attempts to verify the Veteran's stressors, and the determination that further development was not warranted. 
 
The Veteran also testified at his hearing about another stressor, which involved a Mark V missile igniting below a magazine while serving aboard the USS Coral Sea.  The bomb did not explode; however, the Veteran considered this to be a stressful event.
 
In October 2015, the Joint Services Records Research Center (JSRRC) coordinator issued a memorandum detailing the attempts to verify the stressor, to include efforts since the February 2013 remand.  This document formally found that there was a lack of information required to corroborate the stressor, and determined that further development was not warranted.  In so doing the Board observes that VA contacted the appellant and requested that he provide detailed information that could be submitted to the JSRRC but the appellant failed to respond to a September 2014 request.  The Board finds that VA's efforts to verify the appellant's claimed inservice stressor substantially complied with the terms of the February 2013 remand, and that further development is not in order.
 
In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
 
The Board finds that the Veteran is not credible in reporting his symptoms or stressors regarding his claimed PTSD.  When the Veteran initially complained of anxiety, he noted that it was based upon his knowledge that he was building bombs that could be used in Vietnam.  Later, he stated that his "best friend" died onboard the USS Coral Sea; however, he testified that he could not remember the name of the friend that was blown overboard.  He also stated a missile in a magazine nearly went off, and in one occasion said that people were injured, but later testified that he cleared all of his men out and the missile did not explode.  He has reported different service dates to several healthcare providers, and has misleadingly stated that he multiple served tours "in Vietnam."  

The 1996 VA examiner asked him if he served on land in Vietnam, and he corrected himself that he was not; however, the Social Security psychologist was under the impression he was "in Vietnam."  He also reported to the Social Security psychologist that he had been diagnosed in 1996 with PTSD due to his Vietnam experiences.  Significantly, the evidence shows that in 1996 testing revealed that the appellant was exaggerating his symptoms and possibly malingering. He was diagnosed with anxiety attacks and alcohol dependence.  The Veteran's July 2015 examination also found evidence of exaggeration of symptoms.   Based on the foregoing, the Board finds that the Veteran is not credible. 
 
Regarding the Social Security psychologist diagnosing posttraumatic stress disorder related to service in Vietnam, the Board finds that the Veteran was not truthful during his interview and that the Social Security psychologist was under the inaccurate impression that the Veteran had served multiple "tours in Vietnam" and had previously been diagnosed by VA with PTSD due to his experiences "in Vietnam."  Also, while the psychologist stated that the Veteran's chronic PTSD was due to exposure to a traumatic event, the psychologist did not list the traumatic event referred to, so the diagnosis cannot be assumed to be based on the Veteran's fear of hostile military or terrorist activity.  Certainly there is no indication elsewhere in the record that the Veteran has presented an independently verifiable stressor that involved fear of hostile military or terrorist activity. 
 
The Board gives significant weight to the conclusions of the July 2015 VA examiner, because she examined the Veteran and had the opportunity to assess the entirety of his mental health treatment records.  Her diagnosis was based on the evidence presented and her medical expertise. 
 
In October 2015, the Veteran raised four objections to the examiner's conclusions, specifically that, 1) despite the examiner's claim that he was not being treated by a mental health professional, he had been seeing a psychiatrist for approximately a year; 2) he also had the symptom of paranoia and distrust of others, and that he told her he heard voices back in 1994; 3) in response to a question about in-service stressors, the Veteran denied problems with supervisors and coworkers, but that he was not comfortable with his job of dealing with explosives and it scared him, especially during combat situations; and 4) his brother helped him fill out a questionnaire after the examination, presumably the psychological test.  Even if true, none of these objections outweigh the examiner's conclusions.  The Veteran's current status as a patient of a psychiatrist, symptoms of paranoia and distrust, and assistance with filling out his questionnaire have no bearing on the examiner's conclusions that the Veteran had generalized anxiety disorder and that it was not related to service, particularly because the examiner stated she did not use the results of the psychological test in her evaluation.
 
The contention that the appellant was deeply uncomfortable with his military occupational specialty is relevant; however, the examiner accounted for the Veteran's exposure to explosives in her reasoning.  Her conclusion that the Veteran did not meet the criteria for a diagnosis of posttraumatic stress disorder rested on the fact that the Veteran never described a specific event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, which is a requirement to receive compensation for a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  Additionally, she indicated that it was unlikely that exposure to explosives would support a diagnosis of PTSD without a specific event occurring.  She specifically referred to the Veteran's claimed stressor of an incident of a bomb potentially but not in fact detonating as not rising to the level of an actual traumatic or life-threatening situation.  She also noted that the Veteran did not have a verifiable history of being diagnosed with PTSD.  These conclusions, based on a thorough review of the Veteran's claims file and an in-person examination, outweigh the Veteran's contention that his unease with his military occupational specialty could be the basis of a PTSD claim.
 
As noted above, the Veteran was diagnosed with anxiety attacks in 1996, more than 20 years after discharge from service.  An anxiety disorder is not a psychosis, but even assuming that such a disorder is subject to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, there is no competent evidence that the disorder was compensably disabling within a year of service discharge.  Hence, entitlement to service connection for a psychiatric disorder on a presumptive basis is not in order.  
 
The Veteran's reported stressors are not verified, and as noted above, his statements regarding his stressors are not credible.  As such, direct service connection for PTSD based on noncombat in-service stressors is not warranted. 
 
Regarding direct service connection for anxiety attacks or other acquired psychiatric disorders, there is no competent evidence of record that the Veteran suffers from a disorder due to service.  His service treatment records do not note treatment for or a diagnosis of a psychiatric disorder, and the Veteran himself has noted he did not have behavioral or emotional problems in service.  He indicated he did not have anxiety until 1981 at the earliest, which would have been six years after service.  Based on the above evidence direct service connection for an acquired psychiatric disorder is not warranted. 
 
The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


